SENTENCIA
El 26 de enero de 2006 expedimos el auto solicitado en el caso de epígrafe para revisar una sentencia dictada por el Tribunal de Apelaciones en la cual se determinó que Supermercados Amigo, Inc. era importadora de carne de res y que, por lo tanto, no estaba relevada de la obligación contributiva impuesta durante la vigencia de la Ley Núm. 95 de 29 de noviembre de 1992. Dicho tribunal resolvió que la referida Ley Núm. 95 era constitucional de su faz y que ésta perseguía un fin legítimo gubernamental, a saber: “promover el mercado de la carne de res en un mercado eficiente para asegurar la mejor nutrición a los puertorriqueños.” Apéndice de la Petición de certiorari, pág. 445.
Las partes han comparecido y argumentado sus diferen*460tes posiciones antagónicas. Por estar igualmente dividido el Tribunal, se confirma la determinación del Tribunal de Apelaciones.
Así lo pronunció, manda el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez y la Juez Asociada Señora Rodríguez Rodríguez emitieron sendas opiniones disientes. El Juez Asociado Señor Rebollo López disintió sin opinión escrita.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo